Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing LOAN AND STOCK PLEDGE AGREEMENT THIS LOAN AND STOCK PLEDGE AGREEMENT (the "Agreement"), entered into as of July 2, 2008, by and between 1 ST UNITED BANCORP, INC., a Florida corporation (the "Borrower"), and SILVERTON BANK , N.A. (the "Lender"). On the date hereof the Borrower is borrowing up to the principal amount of Five Million and 00/100 Dollars ($5,000,000.00) from the Lender (the "Loan"), which will be evidenced by the Note as defined herein below. The Lender is willing to make the Loan to the Borrower on the terms and conditions described below. The Borrower and Lender agree that the payment and performance of all obligations relating to the Loan will be secured through the pledge to the Lender of one hundred percent (100%) of the issued and outstanding shares of capital stock owned or hereafter acquired by the Borrower (the "Stock") in 1 st United Bank, a Florida banking corporation, having its main office at One North Federal Highway, Boca Raton, Florida 33432 (the Bank). Certain capitalized terms used in this Agreement are defined in Section 22 of this Agreement. In consideration of the premises and the mutual agreements and representations in this Agreement, the Lender and the Borrower agree as follows: 1.Security Interest. (a) The Borrower hereby unconditionally grants and assigns to the Lender and its successors and assigns a continuing security interest in and security title to the Stock.
